Exhibit 10.38

AMENDED AND RESTATED PROMISSORY NOTE

$55,000,000.00

APRIL 25, 2017

 

FOR VALUE RECEIVED,  CCFI FUNDING II, LLC,  an Ohio limited liability company
(“Debtor”), unconditionally promises to pay to the order of IVY FUNDING NINE,
INC., a Delaware limited liability company (together with its successors and
assigns, “Lender”), without setoff, at its offices at 22 W Bryan St, Suite 208,
Savannah GA 31401, or at such other place as may be designated by Lender, the
principal amount of FIFTY-FIVE MILLION AND NO/100 DOLLARS ($55,000,000.00), in
immediately available funds, together with interest computed daily on the
outstanding principal balance hereunder, at an annual interest rate (the
“Rate”), and in accordance with the payment schedule indicated below.  This
AMENDED AND RESTATED PROMISSORY NOTE (this “Note”) is executed pursuant to and
evidences a Loan funded by Lender under that certain AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT dated as of even date herewith (the “Effective Date”),
between Debtor and Lender (as amended, restated or otherwise modified from time
to time, the “Loan Agreement”), to which reference is made for a statement of
the collateral, rights and obligations of Debtor and Lender in relation thereto,
but neither this reference to the Loan Agreement nor any provision thereof shall
affect or impair the absolute and unconditional obligation of Debtor to pay
unpaid principal of and interest on this Note when due.  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Loan Agreement.

1.            Rate.  Prior to the Maturity Date or an Event of Default, the Rate
shall be the LESSER of: (a) the MAXIMUM RATE; or (b) SIXTEEN AND THREE-QUARTERS
OF ONE PERCENT (16.75%).  From and after the Maturity Date, the Rate shall be
the Maturity Rate.  Notwithstanding any provision of this Note or any other
agreement or commitment between Debtor and Lender, whether written or oral,
express or implied, Lender shall never be entitled to charge, receive or
collect, nor shall amounts received hereunder be credited so that Lender shall
be paid, as interest a sum greater than interest at the Maximum Rate.  It is the
intention of the parties that this Note, and all instruments securing the
payment of this Note or executed or delivered in connection therewith, shall
comply with applicable law.  If Lender ever contracts for, charges, receives or
collects anything of value which is deemed to be interest under applicable law,
and if the occurrence of any circumstance or contingency, whether acceleration
of maturity of this Note, prepayment of this Note, delay in advancing proceeds
of this Note or any other event, should cause such interest to exceed the
Maximum Rate, any amount which exceeds interest at the Maximum Rate shall be
applied to the reduction of the unpaid principal balance of this Note or any
other Indebtedness, and if this Note and such other Indebtedness are paid in
full, any remaining excess shall be paid to Debtor.  In determining whether the
interest exceeds interest at the Maximum Rate, the total amount of interest
shall be spread, prorated and amortized throughout the entire term of this Note
until its payment in full.  The term “Maximum Rate” as used in this Note means
the maximum nonusurious rate of interest per annum permitted by whichever of
applicable United States federal law or New York law permits the higher interest
rate, including to the extent permitted by applicable law, any amendments
thereof hereafter or any new law hereafter coming into effect to the extent a
higher Maximum Rate is permitted thereby.  If at any time the Rate shall exceed
the Maximum Rate, the Rate shall be automatically limited to the Maximum Rate
until the total amount of interest accrued hereunder equals the amount of
interest which would have accrued if there had been no limitation to the Maximum
Rate.

2.            Accrual Method.  Interest on the Indebtedness evidenced by this
Note shall be computed on the basis of a THREE HUNDRED SIXTY (360) day year and
shall accrue on the actual number of days elapsed for any whole or partial month
in which interest is being calculated.  In computing the number of days during
which interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received as provided herein.

3.            Payment Schedule.  Except as expressly provided herein to the
contrary, all payments on this Note shall be applied in the following order of
priority: (a) the payment or reimbursement of any expenses, costs or obligations
(other than the outstanding principal balance hereof and interest hereon) for
which either Debtor shall be obligated or Lender shall be entitled pursuant to
the provisions of this Note or the other Loan Documents; (b) the payment of
accrued but unpaid interest hereon; and (c) the payment of all or any portion of
the principal balance hereof then outstanding hereunder.  If an Event of Default
exists under any of the other Loan Documents, then Lender may, at the sole
option of Lender, apply any such payments, at any time and from time to time, in





 

AMENDED AND RESTATED PROMISSORY NOTE - PAGE 1

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC

 

--------------------------------------------------------------------------------

 



accordance with the Loan Agreement.  If any payment of principal or interest on
this Note shall become due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in computing interest in connection with such payment.  The
outstanding principal balance of this Note, plus accrued and unpaid interest
thereon shall be due and payable on the earliest of: (i) the acceleration of the
Indebtedness pursuant to the terms of the Loan Documents; or (ii) JANUARY 15,
2019 (the earliest of such dates, being the “Maturity Date”).  Accrued and
unpaid interest on the outstanding principal balance of this Note shall be due
and payable monthly commencing on MAY 1, 2017 and continuing on the FIRST day of
each month thereafter and on the Maturity Date.

4.            Waivers, Consents and Covenants.  Debtor, any indorser or
guarantor hereof, or any other party hereto (individually an “Obligor” and
collectively “Obligors”) and each of them jointly and severally: (a) waives
presentment, demand, protest, notice of demand, notice of intent to accelerate,
notice of acceleration of maturity, notice of protest, notice of nonpayment,
notice of dishonor, and any other notice required to be given under the law to
any Obligor in connection with the delivery, acceptance, performance, default or
enforcement of this Note, any indorsement or guaranty of this Note, or any other
documents executed in connection with this Note or any other Loan Documents now
or hereafter executed in connection with any obligation of Debtor to Lender;
(b) consents to all delays, extensions, renewals or other modifications of this
Note or the Loan Documents, or waivers of any term hereof or of the Loan
Documents, or release or discharge by Lender of any Obligors, or release,
substitution or exchange of any security for the payment hereof, or the failure
to act on the part of Lender, or any indulgence shown by Lender (without notice
to or further assent from any Obligors); (c) agrees that no such action, failure
to act or failure to exercise any right or remedy by Lender shall in any way
affect or impair the obligations of any Obligors or be construed as a waiver by
Lender of, or otherwise affect, any of Lender’s rights under this Note, under
any indorsement or guaranty of this Note or under any of the Loan Documents; and
(d) agrees to pay, on demand, all reasonable costs and expenses of collection or
defense of this Note or of any indorsement or guaranty hereof and/or the
enforcement or defense of Lender’s rights with respect to, or the
administration, supervision, preservation, or protection of, or realization
upon, any property securing payment hereof, including, without limitation,
reasonable attorney’s fees, including fees related to any suit, mediation or
arbitration proceeding, out of court payment agreement, trial, appeal,
bankruptcy proceedings or other proceeding, in such amount as may be determined
reasonable by any arbitrator or court, whichever is applicable.

5.            Prepayments.  Prepayments may be made in accordance with the Loan
Agreement.

6.            Remedies Upon Default.  Whenever there is an Event of Default
under the Loan Documents the entire balance outstanding hereunder and all other
obligations of any Obligor to Lender (however acquired or evidenced) shall, at
the option of Lender, become immediately due and payable.  From and after:
(a) an Event of Default and during the continuation thereof; or (b) the Maturity
Date (whether by acceleration or otherwise), the Rate on the unpaid principal
balance of this Note shall be increased at Lender’s discretion up to the lesser
of (i) TWENTY PERCENT (20.00%), or (ii) the MAXIMUM RATE (the “Maturity
Rate”).  The provisions herein for a Maturity Rate: (a) shall not be deemed to
extend the time for any payment hereunder or to constitute a “grace period”
giving Obligors a right to cure any default; and (b) shall be deemed the
contract rate of interest applicable to the outstanding principal balance of the
Note from and after the occurrence of one of the events set forth in this
Section.  At Lender’s option, any accrued and unpaid interest, fees or charges
may, for purposes of computing and accruing interest on a daily basis after the
due date of this Note or any installment thereof, be deemed to be a part of the
principal balance, and interest shall accrue on a daily compounded basis after
such date at the Maturity Rate provided in this Note until the entire
outstanding balance of principal and interest is paid in full.  Upon an Event of
Default and during the continuation thereof, Lender is hereby authorized at any
time, at its option and without notice or demand, to set off and charge against
any deposit accounts of any Obligor (as well as any money, instruments,
securities, documents, chattel paper, credits, claims, demands, income and any
other property, rights and interests of any Obligor), which at any time shall
come into the possession or custody or under the control of Lender or any of its
agents, affiliates or correspondents, any and all obligations due
hereunder.  Additionally, Lender shall have all rights and remedies available
under each of the Loan Documents, as well as all rights and remedies available
at law or in equity.

7.            Waiver.  The failure at any time of Lender to exercise any of its
options or any other rights hereunder shall not constitute a waiver thereof, nor
shall it be a bar to the exercise of any of its options or rights at a later
date.  All rights and remedies of Lender shall be cumulative and may be pursued
singly, successively or





 

AMENDED AND RESTATED PROMISSORY NOTE - PAGE 2

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC

 

--------------------------------------------------------------------------------

 



together, at the option of Lender.  The acceptance by Lender of any partial
payment shall not constitute a waiver of any default or of any of Lender’s
rights under this Note.  No waiver of any of its rights hereunder, and no
modification or amendment of this Note, shall be deemed to be made by Lender
unless the same shall be in writing, duly signed on behalf of Lender; each such
waiver shall apply only with respect to the specific instance involved, and
shall in no way impair the rights of Lender or the obligations of Obligors to
Lender in any other respect at any other time.

8.            Applicable Law, Venue and Jurisdiction.  This Note and shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to the principal of conflicts of law and is performable at
Lender’s address as indicated at the beginning of this Note.  In any litigation
in connection with or to enforce this Note or any indorsement or guaranty of
this Note or any Loan Documents, Obligors, and each of them, irrevocably consent
to and confer personal jurisdiction on the courts of the State of Georgia or the
United States courts located within the State of Georgia.  Nothing contained
herein shall, however, prevent Lender from bringing any action or exercising any
rights within any other state or jurisdiction or from obtaining personal
jurisdiction by any other means available under applicable law.

9.            Partial Invalidity.  The unenforceability or invalidity of any
provision of this Note shall not affect the enforceability or validity of any
other provision herein and the invalidity or unenforceability of any provision
of this Note or of the Loan Documents to any person or circumstance shall not
affect the enforceability or validity of such provision as it may apply to other
persons or circumstances.

10.          Binding Effect.  This Note shall be binding upon and inure to the
benefit of Obligors and Lender and their respective successors, assigns, heirs
and personal representatives, provided, however, that no obligations of Obligors
hereunder can be assigned without prior written consent of Lender.

11.          Controlling Document.  To the extent that this Note conflicts with
or is in any way incompatible with any other document related specifically to
the loan evidenced by this Note, this Note shall control over any other such
document, and if this Note does not address an issue, then each other such
document shall control to the extent that it deals most specifically with an
issue.

12.          Commercial Purpose.  DEBTOR REPRESENTS TO LENDER THAT THE PROCEEDS
OF THIS LOAN ARE TO BE USED PRIMARILY FOR BUSINESS, COMMERCIAL OR AGRICULTURAL
PURPOSES AND NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES.  DEBTOR
ACKNOWLEDGES HAVING READ AND UNDERSTOOD, AND AGREES TO BE BOUND BY, ALL TERMS
AND CONDITIONS OF THIS NOTE.

13.          Collection.  If this Note is placed in the hands of an attorney for
collection, or if it is collected through any legal proceeding at law or in
equity or in bankruptcy, receivership or other court proceedings, Debtor agrees
to pay all costs of collection, including, but not limited to, court costs and
reasonable attorneys’ fees.

14.          Notice of Balloon Payment.  At maturity (whether by acceleration or
otherwise), Debtor must repay the entire principal balance of this Note and
unpaid interest then due.  Lender is under no obligation to refinance the
outstanding principal balance of this Note (if any) at that time.  Debtor will,
therefore, be required to make payment out of other assets Debtor may own; or
Debtor will have to find a lender willing to lend Debtor the money at prevailing
market rates, which may be higher than the interest rate on the outstanding
principal balance of this Note.  If Obligors have guaranteed payment of this
Note, Obligors may be required to perform under such guaranty.

15.          Waiver of Jury Trial.  DEBTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF THIS NOTE OR ANY OF
THE LOAN DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE
ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS NOTE OR THE OTHER LOAN
DOCUMENTS.





 

AMENDED AND RESTATED PROMISSORY NOTE - PAGE 3

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC

 

--------------------------------------------------------------------------------

 



16.          Increase, Amendment and Restatement.  This Note increases, amends
and restates in its entirety that certain PROMISSORY NOTE dated as of JUNE 30,
2014, executed by Debtor and payable to the order of Lender, in the amount of
FORTY MILLION AND NO/100 DOLLARS ($40,000,000.00) (the “Prior Note”), and is
given in renewal, extension and increase, and not in discharge of the Prior
Note.  All liens and security interests given in connection with or as security
for the Prior Note are hereby renewed and extended to secure the indebtedness
evidenced by this Note; such liens and security interests are hereby ratified
and confirmed and Debtor agrees that the same are valid and subsisting and in
full force and effect.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK





 

AMENDED AND RESTATED PROMISSORY NOTE - PAGE 4

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC

 

--------------------------------------------------------------------------------

 



EXECUTED as of the Effective Date.

 

 

 

 

DEBTOR:

    

ADDRESS:

 

 

 

CCFI FUNDING II, LLC

 

6785 Bobcat Way, Suite 200

 

 

Dublin, OH 43016

By:

 

 

 

Name:

Michael Durbin

 

 

Title:

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

AMENDED AND RESTATED PROMISSORY NOTE - PAGE 5

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC

 

--------------------------------------------------------------------------------